NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            MARLON R., Appellant,

                                         v.

    DEPARTMENT OF CHILD SAFETY, K.R., J.R., J.R., A.R., Appellees.

                              No. 1 CA-JV 15-0192
                               FILED 11-24-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD 27517
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, PC, Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee Department of Child Safety
                        MARLON R. v. DCS, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1            Marlon R. (“Father”) appeals the termination of his parental
rights to his three children (“the children”).1 For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In December 2013, the Department of Child Safety (“DCS”)
took custody of the children, who ranged in age from three to five.2
Father was incarcerated, and Mother was transient, sometimes sleeping
with the children in a public park; the children had not bathed or changed
clothes in two weeks and were infested with bed bugs. Mother admitted
using drugs, and there were indications she had sexually abused the
children. The children were found dependent as to Father in December of
2013.

¶3            DCS determined that all three children had special needs
requiring “constant supervision and care,” and it found placements
capable of meeting those needs. DCS encouraged Father to participate in
available services while incarcerated and to send letters or gifts to the
children via the agency, but he did not do so.

¶4            In February 2015, Father was released from prison. He failed
to comply with required drug testing and expressed no interest in
services. In May 2015, the superior court terminated Father’s parental
rights on the grounds of abandonment. See Ariz. Rev. Stat. (“A.R.S.”) §§ 8-


1       The underlying proceedings included a fourth child, but that child
is not Father’s. The mother of the four children (“Mother”) is not a party
to this appeal.
2       The Arizona Department of Economic Security originated this
action but was later replaced by the Department of Child Safety. See S.B.
1001, 51st Leg., 2d Spec. Sess. (Ariz. 2014).



                                    2
                         MARLON R. v. DCS, et al.
                          Decision of the Court

531(1), -533(B)(1). Father appealed, and we have jurisdiction pursuant to
A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1), and Arizona Rule of
Procedure for the Juvenile Court 108(B).

                               DISCUSSION

¶5              Father does not contest the abandonment finding, arguing
only that DCS “fell far short of proving that severance of the relationship
between Father and his three children would be in [their] best interests.”
Father contends no adoptive placement was immediately available for all
three children and that DCS “could provide no evidence as to why the
children . . . would be harmed in any manner by spending some time with
Father as he participated in services.”

¶6            Before terminating parental rights, the superior court must
find by a preponderance of the evidence that severance is in the children’s
best interests and must state “how the child[ren] would benefit from a
severance or be harmed by the continuation of the relationship.” Kent K. v.
Bobby M., 210 Ariz. 279, 284 (2005); Maricopa Cty. Juv. Action No. JS–500274,
167 Ariz. 1, 5 (1990). The court made the necessary findings here, stating,
in pertinent part:

       Termination of the relationship would benefit the children
       because it would further the plan of adoption, which would
       provide the children with permanency and stability. Two of
       the children are in an adoptive placement which is meeting
       their needs. The Department hopes to place the other two
       children in the same adoptive home. If this placement is
       unable to adopt, the children, due to their ages, are
       considered adoptable and another adoptive placement could
       be located.

¶7            Contrary to Father’s suggestion, a specific adoption plan is
not a prerequisite to a severance order. See Bobby G. v. Ariz. Dep't of Econ.
Sec., 219 Ariz. 506, 511, ¶ 15 (App. 2008). The court may rely on evidence
that a child is adoptable and that an existing placement is meeting the
child’s needs. Id.; see also Raymond F. v. Ariz. Dep't of Econ. Sec., 224 Ariz.
373, 379, ¶ 30 (App. 2010) (court may consider whether: (1) an adoptive
placement is available; (2) the current placement is meeting children’s
needs; and (3) the children are adoptable). Moreover, the two oldest
children are in an adoptive placement, and the youngest child is
adoptable.




                                      3
                         MARLON R. v. DCS, et al.
                          Decision of the Court

¶8             Father argues he had a “close and loving relationship” with
the children before his incarceration, but he has had no contact with them
since September 2011 and has not challenged the determination that he
abandoned them. We reject Father’s implicit invitation to reweigh the
evidence that was before the superior court. See Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002) (Resolution of “conflicts in
the evidence is uniquely the province of the juvenile court as the trier of
fact; we do not re-weigh the evidence on review.”). We will accept the
court’s findings of fact if they are supported by reasonable evidence, see
Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 449, ¶ 12 (App. 2007),
and “we view the evidence and reasonable inferences to be drawn from it
in the light most favorable to sustaining the court’s decision,” Jordan C. v.
Ariz. Dep't of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009). Applying these
standards of review, we find no error in the superior court’s
determination that termination of Father’s parental rights was in the
children’s best interests.




                                      4
               MARLON R. v. DCS, et al.
                Decision of the Court


                    CONCLUSION

¶9   We affirm the order terminating Father’s parental rights.




                       :ama




                              5